Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 17 December 2020.  As directed by the Amendment, claims 1, 8, and 15 have been amended.  Claims 1-20 are pending in the application.

Objection to the Specification
In view of the amendment to the specification filed on 17 December 2020 changing ¶ [0076] to recite a “chemical emission protection system,” the previous objection to the specification is withdrawn.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 

Claims 1 and 15 as amended recite “…determine the likelihood of a harmful chemical emission level exposed to the the (sic) predicted harmful chemical emission event…”
In addition to the duplicate appearance of the word “the,” the claims are unclear, as they appear to refer to an “emission level” that is “exposed to” an emission event.  .
Appropriate correction is required.

Response to Arguments
The arguments on pages 9-13 of the Remarks filed on 17 December 2020 have been fully considered by the Examiner but are not relevant to the instant claims.

Angell in view of Motokuri formed the basis for the previous rejection of claim 1 under 35 U.S.C. § 103.
On page 10 of the Remarks, presumably in reference to claim 1, the Applicant asserts that “Angell does not disclose estimating a level of chemical emission exposure of a person before an occurrence of a harmful chemical event…” and further asserts that “Motokuri does not teach estimating a level of chemical emission exposure of a person before an occurrence of a harmful chemical event…”  
On page 11 of the Remarks, the Applicant also states that “[c]laims 8 and 15 have been similarly amended, so these claims and the claims depending therefrom are also not obvious in view of the cited references.”
	
This limitation does not appear in the claims as presently amended.  The Examiner agrees that neither Angell nor Motokuri discloses or teaches the feature “…estimating a level of chemical emission exposure of a person before an occurrence of a harmful chemical event…”  The Examiner also acknowledges that this feature, mutatis mutandis, was deemed to be allowable subject matter in the instant application’s parent application (Application Number 14/983,325, now issued as Patent Number 10,643,447).  
As the instant claims do not recite the above limitation, the corresponding arguments are not relevant to the claims as presently amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2009/0089108, hereinafter “Angell”) (previously cited) in view of Motokuri et al. (US 2014/0156584, hereinafter “Motokuri”) (previously cited).

Regarding claim 1, Angell discloses [a] computer implemented method of avoiding harmful chemical emission concentration levels, comprising: monitoring one or more sensors in a workplace; (Angell, ¶ [0027], "Facility 200 includes one or more strategically placed sensors for gathering detection data at facility 200. In particular, detection data includes audio and video data collected by one or more sensors deployed at facility 200.") receiving a signal from at least one of the one or more sensors that is correlated with a […] task; (Angell, ¶ [0027], "In many instances, the events occurring at a workplace are related to actions of worker 202 while worker 202 is performing workplace tasks at facility 200."; Angell, ¶ [0029] "For example, where the process is the flushing of a chemical tower in a refinery, event data could describe the type of protective equipment worn by worker 202, the type of tools, and the equipment used by worker 202, the manner in which worker 202 used the tools and equipment for flushing out the chemical tower, a presence of chemical fumes escaping from the tower, a temperature of the tower, or any other action, event, or condition associated with the process of flushing out the chemical tower."; 
Angell, ¶ [0030], "Facility environment 206 may also include the conditions of certain objects within facility 200. For example, event data describing facility environment 206 may also include data describing the temperature of steam exiting a chemical tower or the acidity of product leaking from a nearby drum."; 
Angell, ¶ [0031], "To gather current event data, facility 200 includes sensor 208. Sensor 208 is a set of one or more sensors deployed at facility 200 for monitoring a location, an object, or a person. In particular, sensor 208 captures detection data describing events predicting the occurrence of a harmful chemical emission event from the received signals (Angell, ¶ [0043], "Workplace accidents may be predicted by identifying and storing a set of previous events that cause or contribute to a specific workplace accident. Thereafter, newly generated current event data [corresponds to claimed “received signals”] captured at a workplace, such as facility 200, may be compared against previous event data describing the set of previous events or conditions known to cause workplace accidents. In this manner, the potential occurrence of a future accident may be predicted and prevented."; 
Angell, ¶ [0005], "Workplace accidents may include, for example, an explosion at a chemical plant, a release of chemicals or toxins into the environment, injury to one or more workers, or any other event that disrupts the processes occurring at the workplace location." [Current event data, including signals from sensors, may be used to predict and prevent workplace accidents such as "a release of chemicals or toxins in the environment."])
determining the likelihood of a harmful chemical emission level exposed to the the predicted harmful chemical emission event from the received signal before the occurrence of the harmful chemical emission event; (Ibid.)

and implementing a corrective action that alters the operation of a chemical emission source in the workplace before the occurrence of the harmful chemical emission event or harmful chemical emission level.. (Angell, ¶ [0099], "The processed current event data is monitored to detect the presence of events and conditions at a workplace to predict the occurrence of the workplace accident. Thereafter, remedial actions [corresponds to claimed “corrective action”] may be undertaken to prevent the actual occurrence of the workplace accident."; Angell, ¶ [0103], "Notification 510 may describe remedial actions for avoiding a potential occurrence of the workplace accident. Remedial actions are actions that prevent the occurrence of a workplace accident. For example, a remedial action to prevent the explosion of a sealed vessel may be the opening of a pressure relief valve."; Angell, ¶ [0122], "Once an event or condition occurring at a workplace facility has been correlated with an event or condition from a set of previous events known to cause workplace accidents, the occurrence of that workplace accident may be predicted. Remedial actions may then be performed to prevent the workplace accident.”)

Angell does not explicitly disclose a scheduled task.
Motokuri teaches a scheduled task (Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system. More specifically, the 
Motokuri is analogous art, as it is in the field of predicting and mitigating worker risk from workplace exposure.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction system of Angell with the scheduled tasks of Motokuri, the benefit being that “known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility" allows the system to “identify, assess, rank, and determine a quantitative or qualitative value or level of risk,” as recited by Motokuri at ¶ [0022].

Claim 15 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of Angell and Motokuri as applied to claim 1 above teaches [t]he method of claim 1.  Further, Angell discloses wherein the one or more sensors is selected from the group consisting of a machine activation sensor, a chemical detector, and a location detector. (Angell, ¶ [0029], "For example, where the process is the flushing of a chemical tower in a refinery, event data could describe the type of protective equipment worn by worker 202, the type of tools […, a presence of chemical fumes escaping from the tower, a temperature of the tower, or any other action, event, or condition associated with the process of flushing out the chemical tower."; Angell, ¶ 0030], "For example, event data describing facility environment 206 may also include data describing the temperature of steam exiting a chemical tower or the acidity of product leaking from a nearby drum.")

Regarding claim 3, the combination of Angell and Motokuri as applied to claim 2 above teaches [t]he method of claim 2.  Further, Motokuri teaches wherein the scheduled task is stored by a chemical emissions protection system of a cognitive WHIP system. (Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system [corresponds to claimed cognitive WHIP system]. More specifically, the intelligent risk assessment system may include a risk calculation system and a decision support system (DSS). The risk calculation system may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility")

Regarding claim 8, Angell discloses [a] chemical emissions protection system, comprising: one or more sensors in a workplace; Angell, ¶ [0027], "Facility 200 
a receiver configured to receive a signal from at least one of the one or more sensors that is correlated with a […] task; Angell, ¶ [0084], "audio/video data 404 is received from a variety of audio/video capture devices, such as sensor 208 in FIG. 2, and processed in smart surveillance engine 418. Each smart surveillance engine 418 can generate real time alerts and generic event metadata."; Angell ¶ [0115], "detection data may come from other detection devices, such as, without limitation, a badge reader, a microphone, a motion detector, a heat sensor, or a radar." 
[…] configured to predict the occurrence of a harmful chemical emission event from the received signals, and determine the likelihood of a harmful chemical emission level from the received signal before the occurrence of the harmful chemical emission event or harmful chemical emission level (Angell, ¶ [0043], "Workplace accidents may be predicted by identifying and storing a set of previous events that cause or contribute to a specific workplace accident. Thereafter, newly generated current event data [corresponds to claimed “received signals”] captured at a workplace, such as facility 200, may be compared against previous event data describing the set of previous events or conditions known to cause workplace accidents. In this manner, the potential occurrence of a future accident may be predicted and prevented."; 
Angell, ¶ [0005], "Workplace accidents may include, for example, an explosion at a chemical plant, a release of chemicals or toxins into the environment, injury to one or 
and a warning system configured to implement a corrective action that alters the operation of a chemical emission source in the workplace before the occurrence of the harmful chemical emission event or harmful chemical emission level. (Angell, ¶ [0099], "The processed current event data is monitored to detect the presence of events and conditions at a workplace to predict the occurrence of the workplace accident. Thereafter, remedial actions [corresponds to claimed “corrective action”] may be undertaken to prevent the actual occurrence of the workplace accident."; Angell, ¶ [0103], "Notification 510 may describe remedial actions for avoiding a potential occurrence of the workplace accident. Remedial actions are actions that prevent the occurrence of a workplace accident. For example, a remedial action to prevent the explosion of a sealed vessel may be the opening of a pressure relief valve."; Angell, ¶ [0122], "Once an event or condition occurring at a workplace facility has been correlated with an event or condition from a set of previous events known to cause workplace accidents, the occurrence of that workplace accident may be predicted. Remedial actions may then be performed to prevent the workplace accident.”)

Angell does not explicitly disclose a scheduled task,
 -or-
a cognitive WHIP system,

Motokuri teaches a scheduled task (Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system. More specifically, the intelligent risk assessment system may include a risk calculation system and a decision support system (DSS). The risk calculation system may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility") [known, anticipatory, and/or premonitory data related to personnel, processes, and equipment of the facility correspond to the claimed scheduled task.] 
-and-
a cognitive WHIP system; Motokuri, ¶ [0022] "in certain embodiments, the facility may include the intelligent risk assessment system [corresponds to claimed cognitive WHIP system]. More specifically, the intelligent risk assessment system may include a risk calculation system and a decision support system (DSS). The risk calculation system may be any system (e.g., hardware or software system) configured to calculate, identify, assess, rank, and determine a quantitative or qualitative value or level of risk based on known, anticipatory, historical, and/or premonitory data related to location(s) of, for example, the personnel, processes, and equipment of the facility"

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction system of Angell with the 

	Regarding claim 14, the combination of Angell and Motokuri as applied to claim 8 above teaches [t]he system of claim 8.  Further, Angell discloses wherein the indicator is identification by facial recognition, activation of an interlock, detection of an RFID at a portal, or combinations thereof. (Angell, ¶ [0070] "An event analysis technology is a collection of hardware and/or software usable to capture and analyze current event data. For example, an event analysis technology may be the combination of a video camera and facial recognition software. Images of faces captured by the video camera are analyzed by the facial recognition software to identify the subjects of the images.")

Claims 4-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Angell in view of Motokuri and further in view of Asselot et al. (US 2017/0205512, hereinafter “Asselot”) (previously cited).

Regarding claim 4, the combination of Angell and Motokuri as applied to claim 3 above teaches [t]he method of claim 3.  
further comprising predicting a chemical emission exposure level of a person by determining the location of the person for the scheduled task, identifying a path used by the person to transit to the location, analyzing a chemical emissions map for the path, and calculating a predicted amount of cumulative chemical emissions exposure for the person.
Asselot teaches further comprising predicting a chemical emission exposure level of a person by determining the location of the person for the scheduled task (Asselot, ¶¶ [0010] and [0014], “system comprises […] means for geolocating the personal detector comprising identification means connected to said detector, particularly a radiofrequency tag”) 
identifying a path used by the person to transit to the location (Asselot ¶ [0044] “The processing of data from the detectors of the operators working in the environment makes it possible to obtain a photograph of the spatial distribution of the exposure in the environment, and also to analyze the change in that exposure over time, and thus detect incidents. Monitoring the operators working in the environment in space and time and monitoring their exposure makes it possible to optimize the management of resources depending on the tasks to complete and the resulting exposure.”; Asselot ¶ [0059] “Thus, the operator is continuously a connected with the supervision station and has a summary of information relating to their position, allowing them to improve their productivity and improving their health and safety conditions.” [The worker and his exposure is continuously monitored in time and space as he moves through the environment) 
analyzing a chemical emissions map for the path, (Asselot ¶ [0037-0044] generating and updating an exposure intensity map of the environment) 
and calculating a predicted amount of cumulative chemical emissions exposure for the person. (Asselot ¶ [0037-0044], [0086], [0092] geolocating the worker, generating a regularly refreshed map of the exposure intensity within the environment, extracting actual dose information from the personal detector with no numerical summation, and storing the results in an operator monitoring file.)

Asselot is analogous art, as it is in the field of exposure risk prediction and mitigation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk prediction systems of Angell and Motokuri with the location and exposure information of Asselot, the benefit being that “monitoring the operators working in the environment in space and time and monitoring their exposure makes it possible to optimize the management of resources depending on the tasks to complete and the resulting exposure,” as recited by Asselot at ¶ [0044].

Claims 11 and 18 recite similar limitations as claim 4, and are rejected under the same rationale as applied to claim 4 above.

Regarding claim 5, the combination of references as applied to claim 4 above teaches [t]he method of claim 4.  Further, Asselot teaches further comprising monitoring the actual chemical emission exposure levels experienced by the person in a chemical emissions zone using the chemical detector. (Asselot ¶ [0037-0044], [0086], [0092] geolocating the worker, generating a regularly refreshed map of the exposure intensity within the environment, extracting actual dose information from the personal detector with no numerical summation, and storing the results in an operator monitoring file.)

Claims 12 and 19 recite similar limitations as claim 5, and are rejected under the same rationale as applied to claim 5 above.

Regarding claim 9, the combination of references as applied to claim 8 above teaches [t]he system of claim 8.  Angell further discloses wherein the cognitive WHIP system is trained by receiving signals from the one or more sensors, correlating the signals with the scheduled tasks, (Angell, ¶¶ [0031-32]  Sensors capture detection data describing events and conditions at the facility.  The sensors may document worker omissions or actions [corresponds to scheduled tasks used for training], the facility environment, the conditions present in the workplace; ¶ [0030] facility conditions can include emissions from a chemical tower or the acidity of a product leaking from a drum; ¶ [0043] Workplace accidents may be predicted by identifying and storing a set of previous events that cause or contribute to a specific workplace accident [corresponds to claimed training].  Newly acquired event data may be compared to previous event data describing the set of previous events or conditions known to cause workplace accidents.  In this manner, a potential occurrence of a future accident may be predicted and prevented.), 
and identifying indicators corresponding to one or more chemical emission sources operating at the time of a harmful chemical emission concentration levels based on the scheduled task. (Asselot ¶ [0020] "the system according to the invention comprises:  a file known as the planning file, saved in the memory means and comprising the list, duration, location and scheduling of the tasks of the operator."; Asselot ¶ [0023] "a fixed detector adapted to measure an intensity of exposure and connected to the network, with a fixed location in the environment, which targets an area in said environment. Asselot ¶ [0024] "Thus, the fixed detector continuously monitors a particular area."  Asselot ¶ [0044], "Thus, the method allows the supervisor to obtain a regularly refreshed overview of the spatial situation in terms of the intensity of exposure. The processing of data from the detectors of the operators working in the environment makes it possible to obtain a photograph of the spatial distribution of the exposure in the environment, and also to analyze the change in that exposure over time, and thus detect incidents. Monitoring the operators working in the environment in space and time and monitoring their exposure makes it possible to optimize the management of resources depending on the tasks to complete and the resulting exposure." 

Claim 16 recites similar limitations as claim 9, and is rejected under the same rationale as applied to claim 9 above.

Regarding claim 10, the combination of references as applied to claim 8 above teaches [t]he system of claim 8.  Further, Asselot teaches which further comprises a scheduler configured to predict chemical emission exposure levels of a person, (Asselot, ¶ [0017] "Thus, the measurement from the detector makes it possible to update the map and monitor the exposure received by the operator depending on their location on the site, and the system allows the dynamic supervision of the exposure of the operator.") 
track cumulative actual chemical emission exposure levels for the person, (Asselot, ¶ [0092] "The information recorded in the history file (231) is processed in the course of a processing step (240). In an exemplary embodiment, such processing comprises the grouping of measurements from the history file. The first grouping operation is carried out by operator and by date. That grouping provides, for a given operator, the intensity of exposure to which they have been subjected over time. The summation of that intensity over time, starting from anoriginal date, makes it possible, in this exemplary embodiment, to determine the quantity of ionizing radiation to which that operator has been exposed up to the final date of the summation. Depending on the type of the personal detector, the dose received by the operator is extracted directly from the personal detector with no numerical summation. That result is stored in an operator monitoring file.") 
and pre-emptively adjust the time of a scheduled task in anticipation of predicted chemical emission exposure levels. (Asselot ¶ [0105] "Thus, the system according to the invention particularly makes it possible to schedule and reschedule the work of persons involved on the site so that they can carry out as many tasks as possible within the limits of exposure permitted for those personnel. Thus, the device and method 

Claim 17 recites similar limitations as claim 10, and is rejected under the same rationale as applied to claim 10 above.

Claims 6-7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angell, Motokuri, and Asselot, and further in view of Steinmetz et al. (US 7,719,422, hereinafter “Steinmetz”) (previously cited).

Regarding claim 6, the combination of references as applied to claim 5 above teaches [t]he system of claim 5.  
The above combination does not teach further comprising identifying the location of a person in the chemical emissions zone, and transmitting a control signal to the chemical emissions source to slow down or turn off for a predetermined period of time to reduce the actual chemical emission exposure levels in the chemical emission zone.
	Steinmetz teaches further comprising identifying the location of a person in the chemical emissions zone, (Steinmetz, col. 1, lines 12-15 RFID-equipped remote actuator worn or carried by a user, and col. 3, lines 15-23 identifying and locating the RFID-equipped actuator, along with associated machinery and/or vehicles in the vicinity of the user wearing or carrying the actuator) 
and transmitting a control signal to the chemical emissions source to slow down or turn off for a predetermined period of time to reduce the actual chemical emission exposure levels in the chemical emission zone (Steinmetz, col. 4, lines 17-46 “base station communicates commands to machinery or vehicle associated with an actuator, including enabling or disabling operation of the machinery and/or vehicle, either in response to manual activation of the actuator or independently of conscious human action.”)
	Steinmetz is analogous art, as it is in the field of workplace safety and risk analysis.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the risk assessment of Angell with the machinery control of Steinmetz, the benefit being to enhance operator safety by being able to initiate a remote shutdown of machinery and/or vehicles either manually via an actuator “or automatically without conscious human action” as recited by Steinmetz, in Col. 1, lines 58-67 and Col. 4, line 39-45.

	Claims 13 and 20 recite similar limitations as claim 6, and are rejected under the same rationale as applied to claim 6 above.

	Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he system of claim 6.  Further, Angell discloses wherein the operation of the chemical emissions source is identified by the machine activation sensor. (Angell, ¶ [0044], "In the illustrative example in FIG. 2, sensor 208 is configured to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT R GARDNER/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126